DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 7, 2021 has been entered.
Status of Claims 
This is in reply to the claim amendments and remarks of the RCE filed April 7, 2021. 
Claims 1, 5, 8, 12, 15, and 19 have been amended.
Claims 1-20 are currently pending and have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The previously pending 35 USC 103 rejections are withdrawn in response to Applicant’s claim amendments. Please see below for reasoning.
Applicant’s amendments have been fully considered, but do not overcome the previously pending 35 USC 101 rejections. 

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
With regard to the limitations of claims 1-20, Applicant argues that the claims are patent eligible under 35 USC 101 because the pending claims are not directed toward an abstract idea, integrate the abstract idea into practical application, and amount to significantly more than the abstract idea. The Examiner respectfully disagrees. The Examiner has already set forth a prima facie case under 35 USC 101. The Examiner points to the rejection below. Applicant’s arguments are not persuasive.
The Applicant argues the claims do not recite an abstract idea by reciting an inventive concept. The Examiner respectfully disagrees. The Examiner has clearly pointed out the limitations directed towards the abstract idea, what the additional elements are and why they do not integrate the abstract idea into a practical application, and why the additional elements and remaining limitations do not amount to significantly more than the abstract idea. The Examiner points to MPEP 2106.05 which states “the search for an inventive concept should not be confused with a novelty or non-obviousness determination. See Mayo, 566 U.S. at 91, 101 USPQ2d at 1973 (rejecting "the Government’s invitation to substitute §§ 102, 103, and 112  inquiries for the better established inquiry under § 101 "). As made clear by the courts, the "‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101  categories of possibly patentable subject matter”, where a narrow abstract idea is still an abstract idea. Applicant’s arguments are not persuasive.

The Examiner further notes that the Applicant’s claimed limitations do not recite any sort of supply chain or delivery of products, but rather merely using general purpose computers to analyze and make determinations about products in certain situations, which has been shown to be directed towards an abstract idea below. Applicant’s arguments are not persuasive.
The Applicant argues the claims integrate the abstract idea into a practical application. The Examiner respectfully disagrees. The Examiner has clearly pointed out the limitations directed towards the abstract idea, what the additional elements are and 
The Examiner asserts that implementing the claimed abstract idea on a general purpose computer does not improve the computer or technology (See MPEP 2106.05). Applicant’s arguments are not persuasive.

The Examiner further points to MPEP 2106.05 which states “the search for an inventive concept should not be confused with a novelty or non-obviousness determination. See Mayo, 566 U.S. at 91, 101 USPQ2d at 1973 (rejecting "the Government’s invitation to substitute §§ 102, 103, and 112  inquiries for the better no relevance in determining whether the subject matter of a claim falls within the § 101  categories of possibly patentable subject matter”, where a narrow abstract idea is still an abstract idea. Applicant’s arguments are not persuasive.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter; 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    
            In the instant case (Step 1), claims 1-7 are directed toward a process, claims 8-14 are directed toward a product, and claims 15-20 are directed toward a system; which are statutory categories of invention. Additionally (Step 2A Prong One), the independent a method comprising: generating, based on a frequency of occurrence of a medical diagnosis attribute and each of a plurality of product attributes of a plurality of database records, a frequency table comprising unique combinations of each of the plurality of product attributes and the medical diagnosis attribute; determining, based on the frequency table, one or more association rules, each comprising a level of confidence, a level of lift, and one or more of the plurality of product attributes; determining, based on the level of confidence and the level of lift for each for each of the one or more association rules, a score for each of the unique combinations of the plurality of product attributes and the medical diagnosis attribute; determining, based on the score for each unique combination of the plurality of product attributes and the medical diagnosis attribute, a rank for each unique combination of the plurality of product attributes and the medical diagnosis attribute; removing, based on the level of confidence for a first association rule of the one or more association rules being less than or equal to the level of confidence for a second association rule of the one or more association rules, the first association rule from a final association rule set; receiving, by a data mining engine via a user interface, a query comprising the medical diagnosis attribute, and determining, by the data mining engine, based on: the final association rule set, the query comprising the medical diagnosis attribute, the rank for each unique combination of the plurality of product attributes and the medical diagnosis attribute, and one or more symptom attributes associated with the medical diagnosis attribute; at least one product identifier and a suggested quantity associated with the at least one product identifier, wherein the at least one product identifier is associated with at least one unique combination of the plurality of product attributes and the medical diagnosis attribute and wherein the suggested quantity is based on the one or more symptom attributes; and providing by the data mining engine via the user interface, the at least one product identifier and the suggested quantity (Organizing Human Activity), which are considered to be abstract ideas (See PEG 2019 and MPEP 2106.05). The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Organizing Human Activity because the claimed limitations are analyzing diagnosis attributes and product attributes to determine a level of confidence and level of lift, which is then used to score the product attributes for ranking and selecting products to use, which is a commercial interaction and business relation. The Applicant’s claimed limitations are scoring product attributes to suggest products for use, which is directed towards the abstract idea of Organizing Human Activity.
Step 2A Prong Two: In this application, even if not directed toward the abstract idea, the above “a plurality of database records; receiving, via a user interface, a query; and providing by the data mining engine via the user interface, the at least one product identifier and the suggested quantity” steps/functions of the independent claims would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity and merely adds the words to apply it with the judicial exception. Also, the claimed “database records, user interface, data mining engine, product, non-transitory computer readable medium, computer executable instructions, computing device, interface, processor, and system” would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because the claimed structure merely adds the words to apply it with the 
In addition, dependent claims 2-7, 9-14, and 16-20 further narrow the abstract idea and do not recite additional elements (See PEG 2019 and MPEP 2106.05).
The claimed “database records, user interface, data mining engine, product, non-transitory computer readable medium, computer executable instructions, computing device, interface, processor, and system” are recited so generically (no details whatsoever are provided other than that they are general purpose computing components and regular office supplies) that they represent no more than mere instructions to apply the judicial exception on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. Even when viewed in combination, the additional elements in the claims do no more than use the computer components as a tool. There is no change to the computers and other technology that is recited in the claim, and thus the claims do not improve computer functionality or other technology (See PEG 2019).
Step 2B: When analyzing the additional element(s) and/or combination of elements in the claim(s) other than the abstract idea per se the claim limitations amount(s) to no more than: a general link of the use of an abstract idea to a particular technological environment and merely amounts to the application or instructions to apply the abstract idea on a computer (See MPEP 2106.05 and PEG 2019). Further, method claims 1-7; System claims 15-20; and Product claims 8-14 recite database records, user interface, data mining engine, product, non-transitory computer readable medium, computer executable instructions, computing device, interface, processor, and system; however, 
In addition, claims 2-7, 9-14, and 16-20 further narrow the abstract idea identified in the independent claims.  The Examiner notes that the dependent claims merely further define the data being analyzed and how the data is being analyzed. The additional limitations of the independent and dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.  The examiner has considered the dependent claims in a full analysis including the additional limitations individually and in combination as analyzed in the independent 

Allowable Subject Matter
Claims 1-20 are allowable over the prior art, but remain rejected under §101 for the reasons set forth above. Independent claims 1, 8, and 15 disclose a system and method for analyzing medical diagnosis attributes to determine scores based on confidence and rules utilizing a data mining engine to suggest certain products to be used.
Regarding a possible 103 rejection: The closest prior art of record is:
Yang et al. (US 2017/0262781 A1) – which discloses features selection pattern mining for key quality indicator prediction and cause analysis. 
Olejniczak et al. (US 2012/0221442 A1) – which discloses multivariable product ranking to make recommendations to users.
Wang (US 2020/0219006 A1) – which discloses efficient data relationship mining using machine learning.
Kano et al. (US 2018/0330821 A1) – which discloses medical information processing based on relevant factors to make recommendations.

The prior art of record neither teaches nor suggests all particulars of the limitations as recited in claims 1, 8, and 15, such as analyzing medical diagnosis attributes to determine scores based on confidence and rules utilizing a data mining engine to suggest certain products to be used.  While individual features may be known per se, there is no teaching or suggestion absent applicants’ own disclosure to combine these features other generating, based on a frequency of occurrence of a medical diagnosis attribute and each of a plurality of product attributes of a plurality of database records, a frequency table comprising unique combinations of each of the plurality of product attributes and the medical diagnosis attribute; determining, based on the frequency table, one or more association rules, each comprising a level of confidence, a level of lift, and one or more of the plurality of product attributes; determining, based on the level of confidence and the level of lift for each for each of the one or more association rules, a score for each of the unique combinations of the plurality of product attributes and the medical diagnosis attribute; determining, based on the score for each unique combination of the plurality of product attributes and the medical diagnosis attribute, a rank for each unique combination of the plurality of product attributes and the medical diagnosis attribute; removing, based on the level of confidence for a first association rule of the one or more association rules being less than or equal to the level of confidence for a second association rule of the one or more association rules, the first association rule from a final association rule set; receiving, by a data mining engine via a user interface, a query comprising the medical diagnosis attribute, and determining, by the data mining engine, based on: the final association rule set, the query comprising the medical diagnosis attribute, the rank for each unique combination of the plurality of product attributes and the medical diagnosis attribute, and one or more symptom attributes associated with the medical diagnosis attribute; at least one product identifier and a suggested quantity associated with the at least one product identifier, wherein the at least one product identifier is associated with at least one unique combination of the plurality of product attributes and the medical diagnosis attribute and wherein the suggested quantity is based on the one or more symptom attributes; and providing by the data mining engine via the user interface, the at least one product identifier and the suggested quantity (as required by independent claims 1, 8, and 15)”, thus rendering claims 1, 8, 15 and their dependent claims as allowable over the prior art. 
Conclusion
The prior art made of record, but not relied upon is considered pertinent to Applicant's disclosure is listed on the attached PTO-892 and should be taken into account / considered by the Applicant upon reviewing this office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D HENRY whose telephone number is (571)270-0504.  The examiner can normally be reached on Monday-Thursday 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN EPSTEIN can be reached on (571)-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 

/MATTHEW D HENRY/Primary Examiner, Art Unit 3683